

Exhibit 10(a)3


SOUTHERN COMPANY
OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF TERMS
PERFORMANCE SHARE AWARD


A Performance Share Award is subject to the following terms and conditions:
1.
Award. A target number of performance share units (“Performance Shares” or
“Performance Share Award”) is granted by the Compensation and Management
Succession Committee (“Committee”) of The Southern Company (“Company”) Board of
Directors to a Participant. The Performance Share Award provides the Participant
an opportunity to earn shares of Common Stock based on Company performance over
a three-year Performance Period (as defined below) against the performance goal
measures set forth in Exhibit 1. Performance Share Awards are granted pursuant
to and are governed by the Southern Company Omnibus Incentive Compensation Plan,
as amended from time to time (“Plan”).

2.
Terms. Terms used in this Form of Terms that are defined in the Plan will have
the meanings ascribed to them in the Plan. The Long-Term Incentive Program
Document (the “LTI Program Document”), an administrative document adopted by the
Committee which is set forth at https:/mysource.southernco.com, contains
additional provisions that apply to Performance Share Awards. Performance Share
Awards are subject to the terms and conditions set forth in the Plan and any
other administrative documents adopted by the Committee from time to time. If
there is any inconsistency between the terms herein and the terms of the Plan or
any administrative document adopted by the Committee, the Plan’s terms and the
administrative document’s terms will supersede and replace the conflicting terms
of this Form of Terms.

3.
Performance Period. The period during which the performance goal measures apply
(“Performance Period”) will be a three-year period that begins on January 1 of
the year the Performance Share Award is granted to a Participant and ends on
December 31 of the three-year period.

4.
Number of Target Performance Shares and Deemed Dividends. A target number of
Performance Shares are awarded to a Participant and allocated among the goals
established by the Committee as set forth in Exhibit 1. No actual shares of
Common Stock are issued to, or otherwise set aside for, the Participant at the
time of grant.

The deemed dividends associated with the Performance Shares during the
Performance Period shall be credited and treated as reinvested in additional
Performance Shares. Reinvested dividends will not be received until the
Performance Share Award is paid out and will depend on Company achievement of
the performance goals. If no Performance Shares are earned and paid out, no
dividends will be paid out.
5.
Establishing Performance Goal Measures. The performance goal measures will be
established by the Committee.






--------------------------------------------------------------------------------




6.
Determining Payment of Performance Share Award. After the end of the Performance
Period, a Participant shall receive between 0% and 200% of the Performance Share
Award, as adjusted to reflect deemed dividend reinvestment, depending on Company
performance measured against the performance goals approved by the Committee set
forth on Exhibit 1. Each goal result will be determined and a payment percentage
determined relative to the target amount of Performance Shares granted to the
Participant. Prior to payment, the Committee shall certify that the requirements
necessary to receive a payment under each performance goal have been met.
Payment for performance between points is interpolated on a straight-line basis.

7.
Vesting and Payment of Award. The Performance Share Award does not vest until
the last day of the Performance Period (“Vesting Date”). A Participant must be
an Employee on the Vesting Date to receive payment, except as follows:

Employment
Termination Event
Impact on
Performance Shares
Vesting and
Timing of Payment
Retirement
Full payment of earned Award
No change to vesting and payment schedule
Disability
Earned Award is prorated based on months of actual employment during Performance
Period
No change to vesting and payment schedule
Death
Earned Award is prorated based on months of actual employment during Performance
Period
No change to vesting and payment schedule
Other voluntary or involuntary separation
Forfeit unvested Award
N/A
Cause
Forfeit unpaid Award, even if vested
N/A



See the LTI Program Document for additional information on the impact of certain
employment events on the vesting of Performance Share Awards.
Performance Share Awards will be paid in unrestricted shares of Common Stock as
soon as practical following the end of the Performance Period, but in no event
later than March 15 immediately following the end of the Performance Period.
The Performance Share Award payment is subject to applicable withholding taxes.
For purposes of tax calculations, the value of the Common Stock earned by a
Participant will be determined based on the Fair Market Value on the payment
date. The actual number of shares a Participant may receive will be reduced by
the number of shares reflecting the amount of withholding taxes.
8.
Deferral of Payment. Participants in the Southern Company Deferred Compensation
Plan may not defer receipt of Performance Share Award payments.

9.
Transferability and Share Ownership. Performance Shares are not transferable or
assignable in any manner except by will or the laws of descent and distribution.
A Participant is not considered to own any shares of Common Stock based on the






--------------------------------------------------------------------------------




Performance Share Award until the Common Stock is issued to a Participant.
10.
No Right to Employment. Neither a Performance Share Award nor this Form of Terms
creates any right to employment or continuation of current employment or the
right to any future Awards under the Plan. No provision of this Form of Terms
shall be construed to affect in any manner the existing rights of the Company or
its affiliates to suspend, terminate, alter or modify, whether or not for cause,
the Participant’s employment relationship with the Company or its affiliates.

11.
Impact on Other Plans. Neither the Performance Share Award nor the final payment
of the Performance Share Award in Common Stock is considered “Compensation” for
purposes of the Southern Company Employee Savings Plan or “Earnings” as defined
in The Southern Company Pension Plan. Payments to Participants shall not be
considered wages, salary, or compensation under any other Company-sponsored
employee benefit or compensation plan or program, unless the explicit terms of
such plan or program provide otherwise.






--------------------------------------------------------------------------------






Exhibit 1 – Performance Goals


Performance Measures. The number of shares of Common Stock that can be earned by
a Participant under this Performance Share Award is based on the achievement of
two separate performance goals established by the Committee, as well as
achievement of the Credit Quality Threshold Goal described below.
a.
Company Relative Total Shareholder Return (TSR) measures Company stock price
performance plus dividends relative to a peer group approved by the Committee.
Relative TSR performance accounts for 40% of a Participant’s long-term incentive
grant value.

b.
Return on Equity (ROE) measures the Southern Company ROE during the Performance
Period. ROE performance accounts for 30% of a Participant’s long-term incentive
grant value.

Credit Quality Threshold Goals. The ROE goal described above is subject to
credit quality threshold goals established by the Committee at the time of the
grant. If, at the end of the performance period, the credit ratings for the
Company, Alabama Power Company and Georgia Power Company are below specified
levels approved by the Committee, there will be no payment associated with the
ROE goal.





--------------------------------------------------------------------------------






SOUTHERN COMPANY
OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF TERMS
PERFORMANCE SHARE AWARD
(Southern Company Chief Executive Officer)


A Performance Share Award is subject to the following terms and conditions:
1.
Award. A target number of performance share units (“Performance Shares” or
“Performance Share Award”) is granted by the Compensation and Management
Succession Committee (“Committee”) of The Southern Company (“Company”) Board of
Directors to the Southern Company Chief Executive Officer (“Participant”). The
Performance Share Award provides the Participant an opportunity to earn shares
of Common Stock based on Company performance over a three-year Performance
Period (as defined below) against the performance goal measures set forth in
Exhibit 1. Performance Share Awards are granted pursuant to and are governed by
the Southern Company Omnibus Incentive Compensation Plan, as amended from time
to time (“Plan”).

2.
Terms. Terms used in this Form of Terms that are defined in the Plan will have
the meanings ascribed to them in the Plan. The Long-Term Incentive Program
Document (the “LTI Program Document”), an administrative document adopted by the
Committee which is set forth at https:/mysource.southernco.com, contains
additional provisions that apply to Performance Share Awards. Performance Share
Awards are subject to the terms and conditions set forth in the Plan and any
other administrative documents adopted by the Committee from time to time. If
there is any inconsistency between the terms herein and the terms of the Plan or
any administrative document adopted by the Committee, the Plan’s terms and the
administrative document’s terms will supersede and replace the conflicting terms
of this Form of Terms.

3.
Performance Period. The period during which the performance goal measures apply
(“Performance Period”) will be a three-year period that begins on January 1 of
the year the Performance Share Award is granted to a Participant and ends on
December 31 of the three-year period.

4.
Number of Target Performance Shares and Deemed Dividends. A target number of
Performance Shares are awarded to a Participant and allocated among the goals
established by the Committee as set forth in Exhibit 1. No actual shares of
Common Stock are issued to, or otherwise set aside for, the Participant at the
time of grant.

The deemed dividends associated with the Performance Shares during the
Performance Period shall be credited and treated as reinvested in additional
Performance Shares. Reinvested dividends will not be received until the
Performance Share Award is paid out and will depend on Company achievement of
the performance goals. If no Performance Shares are earned and paid out, no
dividends will be paid out.
5.
Establishing Performance Goal Measures. The performance goal measures will be
established by the Committee.






--------------------------------------------------------------------------------




6.
Determining Payment of Performance Share Award. After the end of the Performance
Period, a Participant shall receive between 0% and 200% of the Performance Share
Award subject to the first two performance goals set forth in Exhibit 1 and
between 0% and 150% of the Performance Share Award subject to the final
performance goal set forth in Exhibit 1, all as adjusted to reflect deemed
dividend reinvestment, depending on Company performance measured against the
performance goals approved by the Committee set forth on Exhibit 1. Each goal
result will be determined and a payment percentage determined relative to the
target amount of Performance Shares granted to the Participant. Prior to
payment, the Committee shall certify that the requirements necessary to receive
a payment under each performance goal have been met. Payment for performance
between points is interpolated on a straight-line basis.

7.
Vesting and Payment of Award. The Performance Share Award does not vest until
the last day of the Performance Period (“Vesting Date”). A Participant must be
an Employee on the Vesting Date to receive payment, except as follows:

Employment
Termination Event
Impact on
Performance Shares
Vesting and
Timing of Payment
Retirement
Full payment of earned Award
No change to vesting and payment schedule
Disability
Earned Award is prorated based on months of actual employment during Performance
Period
No change to vesting and payment schedule
Death
Earned Award is prorated based on months of actual employment during Performance
Period
No change to vesting and payment schedule
Other voluntary or involuntary separation
Forfeit unvested Award
N/A
Cause
Forfeit unpaid Award, even if vested
N/A



See the LTI Program Document for additional information on the impact of certain
employment events on the vesting of Performance Share Awards.
Performance Share Awards will be paid in unrestricted shares of Common Stock as
soon as practical following the end of the Performance Period, but in no event
later than March 15 immediately following the end of the Performance Period.
The Performance Share Award payment is subject to applicable withholding taxes.
For purposes of tax calculations, the value of the Common Stock earned by a
Participant will be determined based on the Fair Market Value on the payment
date. The actual number of shares a Participant may receive will be reduced by
the number of shares reflecting the amount of withholding taxes.
8.
Deferral of Payment. Participants in the Southern Company Deferred Compensation
Plan may not defer receipt of Performance Share Award payments.






--------------------------------------------------------------------------------




9.
Transferability and Share Ownership. Performance Shares are not transferable or
assignable in any manner except by will or the laws of descent and distribution.
A Participant is not considered to own any shares of Common Stock based on the
Performance Share Award until the Common Stock is issued to a Participant.

10.
No Right to Employment. Neither a Performance Share Award nor this Form of Terms
creates any right to employment or continuation of current employment or the
right to any future Awards under the Plan. No provision of this Form of Terms
shall be construed to affect in any manner the existing rights of the Company or
its affiliates to suspend, terminate, alter or modify, whether or not for cause,
the Participant’s employment relationship with the Company or its affiliates.

11.
Impact on Other Plans. Neither the Performance Share Award nor the final payment
of the Performance Share Award in Common Stock is considered “Compensation” for
purposes of the Southern Company Employee Savings Plan or “Earnings” as defined
in The Southern Company Pension Plan. Payments to Participants shall not be
considered wages, salary, or compensation under any other Company-sponsored
employee benefit or compensation plan or program, unless the explicit terms of
such plan or program provide otherwise.






--------------------------------------------------------------------------------








Exhibit 1 – Performance Goals


Performance Measures. The number of shares of Common Stock that can be earned by
a Participant under this Performance Share Award is based on the achievement of
three separate performance goals established by the Committee, as well as
achievement of the Credit Quality Threshold Goal described below.
a.
Company Relative Total Shareholder Return (TSR) measures Company stock price
performance plus dividends relative to a peer group approved by the Committee.
Relative TSR performance accounts for 40% of a Participant’s long-term incentive
grant value.

b.
Return on Equity (ROE) measures the Southern Company ROE during the Performance
Period. ROE performance accounts for 25% of a Participant’s long-term incentive
grant value.

c.
Carbon Reduction Goal measures Southern Company’s progress towards its 2030
greenhouse gas reduction goal during the Performance Period and accounts for 10%
of the Participant’s long-term incentive grant value. The Participant’s Carbon
Reduction Goal is measured in terms of megawatt changes over the Performance
Period with a payout modifier for the Committee’s assessment of progress towards
advancing the energy portfolio of the future (up to 30%).



Credit Quality Threshold Goals. The ROE goal described above is subject to
credit quality threshold goals established by the Committee at the time of the
grant. If, at the end of the performance period, the credit ratings for the
Company, Alabama Power Company and Georgia Power Company are below specified
levels approved by the Committee, there will be no payment associated with the
ROE goal.





--------------------------------------------------------------------------------






SOUTHERN COMPANY
OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF TERMS
RESTRICTED STOCK UNIT WITH PERFORMANCE MEASURE AWARD


A Restricted Stock Unit with performance measure (“RSU”) Award is subject to the
following terms and conditions:
1.
Award. A specific number of RSUs is granted by the Compensation and Management
Succession Committee (“Committee”) of The Southern Company (“Company”) Board of
Directors to a Participant. The RSU Award provides the Participant an
opportunity to earn shares of Common Stock based on Company performance over a
one-year Performance Period (as defined below) subject to the attainment of a
performance measure set by the Committee. RSU Awards are granted pursuant to and
are governed by the Southern Company Omnibus Incentive Compensation Plan, as
amended from time to time (“Plan”).

2.
Terms. Terms used in this Form of Terms that are defined in the Plan will have
the meanings ascribed to them in the Plan. The Long-Term Incentive Program
Document (the “LTI Program Document”), an administrative document adopted by the
Committee which is set forth at https:/mysource.southernco.com, contains
additional provisions that apply to RSU Awards. Additionally, RSU Awards are
subject to the terms and conditions set forth in the Plan and any other
administrative documents adopted by the Committee from time to time. If there is
any inconsistency between the terms herein and the terms of the Plan or any
administrative document adopted by the Committee, the Plan’s terms and the
administrative document’s terms will supersede and replace the conflicting terms
of this Form of Terms.

3.
Number of RSUs and Deemed Dividends. The Committee shall determine the specified
number of RSUs awarded to a Participant. The deemed dividends associated with
the RSUs shall be credited and treated as reinvested in additional RSUs until
each amount vests and is paid.

4.
Performance Period. The period during which the performance measure will apply
is the calendar year of the date of grant (“Grant Date”) of the RSU Award
(“Performance Period”).

5.
Establishing Performance Measure. The performance measure will be established by
the Committee.

6.
Satisfaction of Performance Measure. The Committee shall determine whether the
performance measure was attained, and if so, shall certify such attainment (the
“Certification Date”). If the performance measure is not attained, the RSUs
shall be forfeited as of the Certification Date.

7.
Vesting and Payment of Award. If the performance measure is attained, as
certified by the Committee, the RSU Award will vest as follows:






--------------------------------------------------------------------------------








Amount
 
Vesting Date
1/3 of RSU Award
 
Certification Date
1/3 of RSU Award
 
2-Year Anniversary of Grant Date
1/3 of RSU Award
 
3-Year Anniversary of Grant Date



Participant must be an Employee on the applicable Vesting Date to receive
payment, except as follows:


Employment Termination Event


Impact on RSU Award
Vesting and Timing of Payment
Retirement (1)
Full payment of earned Award not yet paid out
No change to vesting and payment schedule
Disability
Full payment of remaining Award not yet paid out
Accelerated vesting; payable in full within 30 days
Death
Full payment of remaining Award not yet paid out
Accelerated vesting; payable in full within 30 days
Other voluntary or involuntary separation
Forfeit unvested RSU Award
N/A
Cause
Forfeit unpaid RSU Award, even if vested
N/A

(1) For avoidance of doubt, no RSU Award will be payable to a Participant that
Retires unless the performance measure is attained.


See the LTI Program Document for additional information on the impact of certain
employment events on the vesting and payment of RSU Awards.
RSU Awards will be paid in unrestricted shares of Common Stock as soon as
practical following the Vesting Date, but in no event later than 30 days
following the Vesting Date.
The RSU Award payment is subject to applicable withholding taxes. For purposes
of tax calculations, the value of the Common Stock earned by a Participant will
be determined based on the Fair Market Value on the payment date. The actual
number of shares a Participant may receive will be reduced by the number of
shares reflecting the amount of withholding taxes.
8.
Deferral of Payout. Participants in the Southern Company Deferred Compensation
Plan may not defer receipt of RSU Award payments.

9.
Transferability and Share Ownership. RSUs are not transferable or assignable in
any manner except by will or the laws of descent and distribution. A Participant
is not considered to own any shares of Common Stock based on the RSU Award until
after the Vesting Date and the Common Stock is issued to a Participant.

10.
No Right to Employment. Neither a RSU Award nor this Form of Terms creates any
right to employment or continuation of current employment or the right to any
future Awards under the Plan. No provision of this Form of Terms shall be
construed to affect in any manner the existing rights of the Company or its
affiliates to suspend, terminate, alter or modify, whether or not for cause, the
Participant’s employment relationship with the Company or its affiliates.






--------------------------------------------------------------------------------




11.
Impact on Other Plans. Neither the RSU Award nor the payment of the RSU Award in
Common Stock is considered “Compensation” for purposes of the Southern Company
Employee Savings Plan or “Earnings” as defined in The Southern Company Pension
Plan. Payments to Participants shall not be considered wages, salary, or
compensation under any other Company-sponsored employee benefit or compensation
plan or program, unless the explicit terms of such plan or program provide
otherwise.






--------------------------------------------------------------------------------






Exhibit 1 – Performance Goal


Performance Measure. The Participant has the opportunity to earn shares of
Common Stock based on the attainment of the following Company performance
measure that has been established by the Committee:
2019 Cash from Operations is greater than $2.425 billion (2018 Dividends Paid)





